UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4985


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRITH LAVON BEALL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00900-PMD-1)


Submitted:   June 17, 2013                    Decided:   July 9, 2013


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.    Matthew J. Modica, Assistant
United   States  Attorney,  Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Darrith   Lavon       Beall     pled      guilty        to   possession        with

intent to distribute five grams or more of cocaine base, in

violation of 21 U.S.C.A. § 841(a)(1) (West 2006 & Supp. 2013),

and was sentenced to 151 months’ imprisonment.                                      The district

court     later      construed        Beall’s       18   U.S.C.         § 3582(c)(2)       (2006)

motion        for    reduction    of     sentence          as   a       28   U.S.C.A.      § 2255

(West Supp. 2013) motion, calculated his Guidelines range under

the   U.S.      Sentencing       Guidelines         Manual      (2011)         at   151   to     188

months’ imprisonment, granted Beall § 2255 relief, and, after

imposing        a    downward    variance,          sentenced       him      to     139   months’

imprisonment.          On appeal, counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating there are no

meritorious          issues     for    appeal,       but    questioning             whether      the

139-month sentence is reasonable.                         Beall was informed of his

right to file a pro se supplemental brief, but he has not done

so.       The       Government    declined          to   file       a    responsive       brief. *

We affirm.

                We   review     the    139-month         sentence        for    reasonableness

under     a    “deferential       abuse-of-discretion               standard.”            Gall    v.

      *
        We note that the Government also did not file a
cross-appeal to challenge the lawfulness of the district court’s
decision to impose the 139-month sentence.        Therefore, any
alleged error in this regard may not be addressed on appeal.
Greenlaw v. United States, 554 U.S. 237, 243-53 (2008).



                                                2
United      States,             552      U.S.      38,     41,         51     (2007).          This

abuse-of-discretion               standard       involves        two     steps;       under     the

first,     we     examine         the     sentence       for     significant          procedural

errors, and under the second, we review the substance of the

sentence.        United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (examining Gall, 552 U.S. at 50-51).                                  When the district

court     imposes           a    variant        sentence,        we      consider       “whether

the . . . court             acted       reasonably       both     with       respect     to     its

decision    to        impose      such    a     sentence    and       with    respect     to    the

extent     of         the       divergence        from      the         sentencing       range.”

United States           v.       Hernandez-Villanueva,             473        F.3d     118,     123

(4th Cir. 2007).

            We        conclude        after      review     of    the        record    that     the

district    court       did       not    abuse    its     discretion         in    imposing     the

139-month       sentence.               The    court     properly       calculated       Beall’s

Guidelines       range          and     heard    argument        from       counsel    for     both

parties    and        allocution         from     Beall.         The     court       imposed    the

139-month sentence after considering relevant sentencing factors

under 18 U.S.C. § 3553(a) (2006) and explaining that a downward

variance        was    warranted          in     light     of    Beall’s          rehabilitation

efforts     while           incarcerated.              Further,         counsel        does    not

suggest - and review of the record does not reveal any basis for

concluding - that the sentence is substantively unreasonable.



                                                  3
              Additionally,        in     accordance       with        Anders,    we     have

reviewed      the     remainder      of    the     record        and    have     found    no

meritorious issues for review.               We therefore affirm the district

court’s    amended      judgment.          This    court    requires       that     counsel

inform Beall, in writing, of the right to petition the Supreme

Court    of   the     United      States    for     further      review.          If   Beall

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                            Counsel’s

motion must state that a copy thereof was served on Beall.

              We dispense with oral argument because the facts and

legal    contentions        are   adequately        presented      in     the    materials

before    this      court   and    argument       would    not    aid    the     decisional

process.

                                                                                   AFFIRMED




                                             4